DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed on 12/29/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein a component movably secured to the latch; a single magnet secured to the component has a north pole at one end and a south pole at an opposite end; and a hall effect sensor positioned to detect a polarity of the single magnet as the component moves, wherein the single magnet is arranged with respect to the hall effect sensor so that a direction of the north pole and the south pole is parallel to the hall effect sensor as the component moves with respect to the hall effect sensor.
Claims 2-6 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of method steps of movably securing the component to the latch; securing a single magnet to the component, the single magnet having a north pole at one end and a south pole at an opposite end; and 
Claims 8-12 depend from allowed claim 7 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0184200 discloses methods and apparatus for a current sensor having fault detection and self-test functionality.
US PUB 2012/0218018 discloses a circuit and method for processing signals generated by a plurality of sensors.
US PUB 2004/0226767 discloses a seat belt latch sensor assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached (M-F) flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858